The appellant was tried and convicted of the offense of theft of property over the value of five dollars and under the value of fifty dollars, and her punishment was assessed at confinement in the county jail for a term of ninety days.
Appellant, who is the wife of Dr. Craig and lives in Fort Worth, was in Dallas on or about the 27th day of April, 1935, at which time she went into the store of A. Harris  Company, located in the city of Dallas, took four night gowns, and walked out. Mrs. Phillips, a special investigator for Stores Mutual Protective Association who saw her take the articles and walk out of the store with them, followed her out to the sidewalk, took the garments away from her, and took her back into the store.
At the trial the issue of insanity was raised by testimony offered by appellant, which the court submitted to the jury, and which the jury determined adversely to her.
There are ten bills of exception in the record, all of which are in question and answer form without any certificate from the trial judge that it was necessary that they be in such form. Hence under Article 760, C. C. P.; Ainsworth v. State,287 S.W. 250; Wright v. State, 298 S.W. 296; and Simmons v. State, 28 S.W.2d 1084, we cannot consider the same. *Page 390 
Finding no reversible error in the record, the judgment of the trial court is in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.